


Exhibit 10.1

 

Execution Version

 

TRANSACTION AGREEMENT

 

by and between

 

SELECT INCOME REIT

 

and

 

INDUSTRIAL LOGISTICS PROPERTIES TRUST

 

--------------------------------------------------------------------------------

 

January 17, 2018

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

SECTION 1  DEFINITIONS

1

 

 

1.1  Definitions

1

 

 

SECTION 2  PRELIMINARY ACTIONS, OTHER ACTIONS

6

 

 

2.1  Preliminary Actions

6

2.2  Other Actions

8

 

 

SECTION 3  POST-EFFECTIVE DATE RIGHTS AND COVENANTS

9

 

 

3.1  Cooperation, Exchange of Information, Retention of Records and Costs of
Reporting

9

3.2  Restrictions

11

 

 

SECTION 4  REPRESENTATIONS

12

 

 

SECTION 5  INDEMNIFICATION

12

 

 

5.1  Indemnification by SIR

12

5.2  Indemnification by ILPT

12

5.3  Certain Limitations, etc.

13

5.4  Priority of Section 6

13

 

 

SECTION 6  TAX MATTERS

13

 

 

6.1  General Responsibility for Taxes

13

6.2  Allocation of Certain Taxes among Taxable Periods

14

6.3  Filing and Payment Responsibility

14

6.4  Refunds and Credits

16

6.5  Tax Contests

16

 

 

SECTION 7  MISCELLANEOUS

16

 

 

7.1  Arbitration

16

7.2  Notices

19

7.3  Waivers, etc.

20

7.4  Assignment; Successors and Assigns; Third Party Beneficiaries

20

7.5  Severability

20

7.6  Counterparts, etc.

20

7.7  Governing Law

21

7.8  Section and Other Headings; Interpretation

21

7.9  Exculpation

21

 

Schedules

 

Schedule 2.1(c)(i) Distributing Owners

Schedule 2.1(d)(i) Contributed Owners

Schedule 2.1(d)(ii) Contributed Properties

 

i

--------------------------------------------------------------------------------


 

TRANSACTION AGREEMENT

 

THIS TRANSACTION AGREEMENT, made as of January 17, 2018, is by and between
SELECT INCOME REIT, a Maryland real estate investment trust (“SIR”), and
INDUSTRIAL LOGISTICS PROPERTIES TRUST, a Maryland real estate investment trust
(“ILPT”).

 

RECITAL

 

ILPT is a wholly-owned subsidiary of SIR which owns properties.

 

ILPT has filed a registration statement on Form S-11 under the Securities Act of
1933 with respect to an initial public offering of up to 20 million ILPT Common
Shares (defined below) (plus the underwriters’ option to purchase up to an
additional 3 million ILPT Common Shares to cover over allotments, if any) (the
“ILPT Registration Statement”).

 

In connection with the foregoing, the parties wish to define certain rights and
obligations in connection with their businesses effective as of the date on
which the initial ILPT Common Shares sold pursuant to the ILPT Registration
Statement are paid for by the underwriters named therein (the “Effective Date”).

 

NOW, THEREFORE, it is agreed:

 

SECTION 1                               DEFINITIONS

 

1.1                               Definitions.

 

Capitalized terms used in this Agreement shall have the meanings set forth
below:

 

(1)                                 “AAA”:  as defined in Section 7.1.

 

(2)                                 “Action”:  any litigation or legal or other
action, arbitration, counterclaim, investigation, proceeding, request for
material information by or pursuant to the order of any Governmental Authority
or suit, at law or in arbitration or equity, commenced by any Person.

 

(3)                                 “Affiliate”:  with respect to any Person,
any other Person controlling, controlled by or under common control with, such
Person, with “control” for such purpose, with respect to an Entity, meaning the
possession of the power to vote or direct the voting of a majority of the voting
securities of, or other voting interests in, such Entity which are entitled to
elect directors, trustees or similar officials of such Entity.

 

(4)                                 “Agreement”:  this Transaction Agreement,
together with the Schedules hereto, as amended in accordance with the terms
hereof.

 

(5)                                 “Appellate Rules”:  as defined in
Section 7.1.

 

(6)                                 “Arbitration Award”:  as defined in
Section 7.1.

 

--------------------------------------------------------------------------------


 

(7)                                 “Assumed Mortgages”:  (a) that certain
mortgage loan in the original principal amount of $12,360,000 made by TCF
National Bank to SIR Ankeny LLC (f/k/a Cole ID Ankeny IA, LLC) on or around
July 19, 2013 and secured by, among other things, that certain Mortgage,
Assignment of Leases and Rents and Security Agreement, dated as of July 19,
2013, and related to the Property located at 5500 Delaware Avenue,
Ankeny, Iowa,  (b) that certain mortgage loan in the original principal amount
of $48,750,000 made by PNC Bank, National Association to SIR Chesterfield LLC
(f/k/a Cole ID Chesterfield VA, LLC) on or around October 10, 2013 and secured
by, among other things, that certain Deed of Trust, Assignment of Leases and
Rents, and Security Agreement, dated as of October 10, 2013, and related to the
Property located at 1901 Meadowville Technology Parkway, Chester, Virginia, and
(c) that certain mortgage loan in the original principal amount of $2,000,000
made by Accordia Life and Annuity Company (f/k/a Presidential Life Insurance
Company — USA), as successor by assignment from Aviva Life and Annuity Company,
to SIR Harvey LLC (f/k/a Cole ID Harvey IL, LLC) on or around May 31, 2012 and
secured by, among other things, that certain First Mortgage, Security Agreement
and Fixture Filing, dated as of May 31, 2012, and related to the Property
located at 1230 West 171st Street, Harvey, Illinois.

 

(8)                                 “Business Day”:  any day which is neither a
Saturday or Sunday nor a legal holiday on which commercial banks are authorized
or required to be closed in the Commonwealth of Massachusetts.

 

(9)                                 “Charter”:  with respect to any Entity, its
constituent governing documents, including, by way of example, its certificate
or articles of incorporation and bylaws (if a corporation), its operating
agreement and certificate of formation or articles of organization (if a limited
liability company), its declaration of trust and bylaws (if a real estate
investment trust) and its limited partnership agreement and certificate of
limited partnership (if a limited partnership).

 

(10)                          “Code”:  the United States Internal Revenue Code
of 1986, as amended and in effect from time to time, and any successor law, and
any reference to any statutory provision shall be deemed to be a reference to
any successor statutory provision.

 

(11)                          “Commission”:  the United States Securities and
Exchange Commission.

 

(12)                          “Contract”:  any lease, contract, instrument,
license, agreement, sales order, purchase order, open bid or other obligation or
commitment (whether or not written) and all rights and obligations therein or
thereunder.

 

(13)                          “Contributed Assets”:  as defined in
Section 2.1(d)(i).

 

(14)                          “Contributed Entities”:  as defined in
Section 2.1(d)(i).

 

(15)                          “Contributed Entity Properties”:  as defined in
Section 2.1(d)(i).

 

(16)                          “Contributed Properties”:  as defined in
Section 2.1(d)(i).

 

(17)                          “Contributing Owners”:  as defined in
Section 2.1(d)(i).

 

2

--------------------------------------------------------------------------------


 

(18)                          “Covered Liabilities”:  as defined in Section 5.1.

 

(19)                          “Credit Facility”: the revolving credit facility
among ILPT, Citibank, N.A., and the other lenders party thereto dated December
29, 2017.

 

(20)                          “Disputes”:  as defined in Section 7.1.

 

(21)                          “Distributed Assets”:  as defined in
Section 2.1(c)(i).

 

(22)                          “Distributing Owners”:  as defined in
Section 2.1(c)(i).

 

(23)                          “Effective Date”:  as defined in the Recital.

 

(24)                          “Entity”:  a real estate investment trust, a
corporation, a limited liability company, a partnership, an association, a trust
or any other entity or organization, including a government or political
subdivision or any agency or instrumentality thereof.

 

(25)                          “Exchange Act”:  the United States Securities
Exchange Act of 1934, and the rules and regulations of the Commission
thereunder, as amended and in effect from time to time, and any successor law,
and any reference to any provision shall be deemed to be a reference to any
successor provision.

 

(26)                          “GAAP”: generally accepted accounting principles
as in effect from time to time in the United States of America.

 

(27)                          “Governmental Authority”: any nation or
government, any state or other political subdivision thereof, any federal,
state, local or foreign entity or organization exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any governmental authority, agency, department, board,
commission or instrumentality of the United States, any state of the United
States or any political subdivision thereof, and any tribunal.

 

(28)                          “ILPT”:  as defined in the preamble to this
Agreement.

 

(29)                          “ILPT Common Shares”:  common shares of beneficial
interest, $.01 par value per share, of ILPT.

 

(30)                          “ILPT Expenses”:  (a) all costs, expenses, fees,
underwriting commissions and title insurance premiums (including in each case
the reasonable fees and disbursements of counsel) of any member of the ILPT
Group, incident to (i) the organization and structuring of ILPT, its
Subsidiaries and the transactions described herein, (ii) the drafting,
negotiation, execution and delivery of this Agreement and all other agreements,
instruments and documents entered into in connection herewith or the
transactions described herein, (iii) the preparation, printing, filing and
distribution under the Securities Act of the ILPT Registration Statement
(including financial statements and exhibits thereto), each preliminary
prospectus and prospectus in connection therewith and all amendments and
supplements to any of them, (iv) the registration or qualification of the ILPT
Common Shares for offer and sale under the securities and Blue Sky laws of the
applicable states, (v) the initial listing of the ILPT Common Shares on The
Nasdaq

 

3

--------------------------------------------------------------------------------


 

Stock Market LLC, (vi) furnishing such copies of the ILPT Registration
Statement, the final prospectus contained therein and all amendments and
supplements thereto as may be requested for use by the underwriters named
therein, and (vii) the drafting, negotiation, execution and delivery of the
Credit Facility and all other agreements, instruments and documents to be
executed in connection therewith, including any arrangement, upfront,
administrative and all fees payable to the lenders and other expenses of lenders
in connection with the Credit Facility, and (b) all real property transfer
Taxes, and all excise, sales, use, value added, registration, stamp, recording,
documentary, conveyancing, property, transfer, gains and similar Taxes, levies,
charges and fees, including any associated deficiencies, interest, penalties,
additions to Tax or additional amounts, in any such case in connection with the
transfers described in Section 2.1(c) and Section 2.1(d).

 

(31)                          “ILPT Group”:  ILPT and each Entity (a) whose
income after the Effective Date is included in the federal Tax Return
Form 1120-REIT with ILPT as the parent, or (b) that is a Subsidiary of ILPT, in
each case on or after the Effective Date.

 

(32)                          “ILPT Indemnified Parties”:  as defined in
Section 5.1.

 

(33)                          “ILPT Liabilities”:  all (a) Liabilities which
represent ILPT Expenses and (b) other Liabilities of the ILPT Group as of the
Effective Date, whether arising before or after the transfers described in
Section 2.1(c) or Section 2.1(d), but not including those Liabilities which were
transferred to the SIR Group as part of the distributions made under
Section 2.1(c) and Section 2.2(a).

 

(34)                          “ILPT Properties”:  all Properties and Related
Assets owned by the ILPT Group as of the Effective Date.

 

(35)                          “ILPT Registration Statement”:  as defined in the
Recital.

 

(36)                          “Income Taxes”:  any and all Taxes to the extent
based upon or measured by net income (regardless of whether denominated as an
“income tax,” a “franchise tax” or otherwise), imposed by any Taxing Authority,
together with any related interest, penalties or other additions thereto.  For
the avoidance of doubt, “Income Taxes” includes the franchise tax on margins in
Texas.

 

(37)                          “Lease”:  a lease of all or any part of a Property
(with or without related assets).

 

(38)                          “Liability”:  any and all debts, liabilities and
obligations, absolute or contingent, matured or unmatured, liquidated or
unliquidated, accrued or unaccrued, known or unknown, whenever arising,
including all costs and expenses relating thereto, and including those debts,
liabilities and obligations arising under any law, rule, regulation, Action,
threatened Action, order or consent decree of any Governmental Authority or any
award of any arbitrator of any kind, and those arising under any contract,
commitment or undertaking.

 

(39)                          “License”:  any federal, state, local or foreign
approval, authorization, certificate, license, permit or exemption issued by a
Governmental Authority to which any Person is a party or that is or may be
binding upon or inure to the benefit of any Person or its securities, properties
or business.

 

4

--------------------------------------------------------------------------------


 

(40)                          “Person”:  any individual or any Entity.

 

(41)                          “Property”:  any land or any ground lease for
land.

 

(42)                          “Proceeds”:  all cash received by ILPT from the
sale of ILPT Common Shares contemplated by the ILPT Registration Statement.

 

(43)                          “Related Assets”:  with respect to any Property,
(a)  any appurtenances thereto and any buildings, structures or other
improvements thereon, (b) all furnishings, fixtures and equipment located
thereon or affixed thereto, (c) all cash reserves established to pay for
furnishings, fixtures and equipment for such Property, (d) all Leases of such
Property, (e) all Contracts for goods and services provided to such Property,
but if not exclusively provided to such Property, only to the extent actually
provided to such Property, (f) all Licenses related to such Property, (g) all
books and records to the extent related to the foregoing and (h) all other
assets directly related to or arising out of the ownership and operation of such
Property; provided, however, that Related Assets shall include the foregoing
only to the extent of a party’s interest therein and shall not, in any event,
include refunds in respect of property Tax or other Liabilities for which any
Tenant is liable under any Lease of such Property.

 

(44)                          “RMR”: as defined in Section 2.2(c).

 

(45)                          “Rules”:  as defined in Section 7.1.

 

(46)                          “Securities Act”:  the United States Securities
Act of 1933, and the rules and regulations of the Commission thereunder, as
amended and in effect from time to time, and any successor law, and any
reference to any provision shall be deemed to be a reference to any successor
provision.

 

(47)                          “SIR”:  as defined in the preamble to this
Agreement.

 

(48)                          “SIR Expenses”:  all costs, expenses and fees
(including in each case the reasonable fees and disbursements of counsel) of any
member of the SIR Group incident to the drafting, negotiation, execution and
delivery of this Agreement and all other agreements, instruments and other
documents entered into by a member of the SIR Group in connection herewith.

 

(49)                          “SIR Group”:  SIR and each Entity (a) whose income
is included in the federal Tax Return Form 1120-REIT with SIR as the parent or
(b) that is a Subsidiary of SIR, but excluding, in each case, any Entity in the
ILPT Group.

 

(50)                          “SIR Indemnified Parties”:  as defined in
Section 5.2.

 

(51)                          “SIR Liabilities”:  all (a) Liabilities which
represent SIR Expenses and (b) other Liabilities of the SIR Group as of the
Effective Date, whether arising before or after the transfers described in
Section 2.1(c) or Section 2.1(d), and including all Liabilities which were
transferred to the SIR Group as part of the transfers described in
Section 2.1(c) and Section 2.2(a), but not including the Liabilities transferred
to the ILPT Group as part of the transfers described in Section 2.1(d).

 

5

--------------------------------------------------------------------------------


 

(52)                          “SIR Note”:  as defined in Section 2.1(e).

 

(53)                          “SIR Properties”:  all Properties and Related
Assets owned by the SIR Group as of the Effective Date.

 

(54)                          “Subsidiary”:  with respect to any Entity, any
other Entity in which (a) a majority of the voting securities, or other voting
interests which are entitled to elect directors, trustees or similar officials
of such other Entity or (b) a majority of the equity interests of such other
Entity, is owned directly or indirectly by such Entity or any Subsidiary of such
Entity.

 

(55)                          “Tax Contests”:  as defined in Section 6.5.

 

(56)                          “Taxes”:  any net income, margins, gross income,
gross receipts, sales, use, excise, franchise, transfer, payroll, premium, real
property or windfall profits tax, alternative or add-on minimum tax, or other
similar tax, fee or assessment, together with any interest and any penalty,
addition to tax or other additional amount imposed by any Taxing Authority,
whether any such tax is imposed directly or through withholding.

 

(57)                          “Taxing Authorities”:  the United States Internal
Revenue Service (or any successor authority) and any other domestic or foreign
Governmental Authority responsible for the administration of any Tax.

 

(58)                          “Tax Returns”:  all returns, reports, estimates,
information statements, declarations and other filings relating to, or required
to be filed by any taxpayer in connection with, its liability or reporting for,
or its payment or receipt of any refund of, any Tax.

 

(59)                          “Tenant”: a tenant (other than a member of the
ILPT Group or the SIR Group) under any Lease.

 

SECTION 2                               PRELIMINARY ACTIONS, OTHER ACTIONS

 

2.1                               Preliminary Actions.

 

Prior to the execution and delivery of this Agreement, the following actions
were taken:

 

(a)                                 SIR was organized as a Maryland real estate
investment trust on December 19, 2011;

 

(b)                                 ILPT was organized as a Maryland real estate
investment trust on September 15, 2017;

 

(c)                                  (i) On September 29, 2017, prior to the
transactions described in Section 2.1(d), each of the Entities listed on
Schedule 2.1(c)(i) as a Distributing Owner (the “Distributing Owners”) assigned,
transferred and conveyed all its right, title and interest in and to the
Property more particularly described in Schedule 2.1(c)(i) with respect to such
Distributing Owner, together with all Related Assets (such Property and Related
Assets, the “Distributed Assets”), to the Subsidiary of SIR identified on such
schedule, and such Subsidiary of SIR assumed and agreed to timely pay, perform,
observe and

 

6

--------------------------------------------------------------------------------


 

discharge all Liabilities arising out of or related to the Distributed Assets,
whether arising before or after the date of transfer; and

 

(ii) THE DISTRIBUTED ASSETS WERE TRANSFERRED AND CONVEYED “AS IS, WHERE IS”,
WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED (INCLUDING ANY
EXPRESS OR IMPLIED WARRANTY OF TITLE, OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE); NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED
(INCLUDING ANY EXPRESS OR IMPLIED WARRANTY OF TITLE, OF MERCHANTABILITY OR OF
FITNESS FOR ANY PARTICULAR PURPOSE), WERE MADE WITH RESPECT TO THE DISTRIBUTED
ASSETS;

 

(d)                                 (i) On September 29, 2017, after the
transactions described in Section 2.1(c), (x) SIR or a Subsidiary of SIR
assigned, transferred and conveyed 100% of the limited liability company
membership interest of the Entities listed on Schedule 2.1(d)(i) (the
“Contributed Entities”), which own the Property more particularly described in
Schedule 2.1(d)(i) with respect to such Contributed Entity (together with all
Related Assets, the “Contributed Entity Properties”), to ILPT and ILPT became
the sole member of each such Contributed Entity, (y) SIR or a Subsidiary of SIR
(the “Contributing Owners”) assigned, transferred and conveyed all its right,
title and interest in and to the Properties more particularly described in
Schedule 2.1(d)(ii) together with all Related Assets (the “Contributed
Properties”), to the Subsidiary of ILPT identified on such schedule, and
(z) ILPT and the assignee Subsidiaries of ILPT assumed and agreed to timely pay,
perform, observe and discharge all Liabilities arising out of or related to such
membership interests, the Contributed Entity Properties and/or the Contributed
Properties (collectively, the “Contributed Assets”), whether arising before or
after the date of transfer, including without limitation the Assumed Mortgages,
which are agreed to be ILPT Liabilities; and

 

(ii) THE CONTRIBUTED ASSETS WERE TRANSFERRED AND CONVEYED IN EACH CASE “AS IS,
WHERE IS”, WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED (INCLUDING
ANY EXPRESS OR IMPLIED WARRANTY OF TITLE, OF MERCHANTABILITY OR OF FITNESS FOR
ANY PARTICULAR PURPOSE); NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED
(INCLUDING ANY EXPRESS OR IMPLIED WARRANTY OF TITLE, OF MERCHANTABILITY OR OF
FITNESS FOR ANY PARTICULAR PURPOSE), WERE MADE WITH RESPECT TO THE CONTRIBUTED
ASSETS;

 

(e)                                  In connection with the transfer of the
Contributed Assets, the Board of Trustees of ILPT declared a distribution
payable to SIR, as ILPT’s sole beneficial owner, of a non-interest bearing
demand promissory note in the original principal amount of $750 million (the
“SIR Note”) and issued to SIR of 45,000,000 ILPT Common Shares;

 

(f)                                   SIR advanced funds on behalf of ILPT to
pay certain ILPT Expenses related to the transactions described in this
Agreement, including with respect to the

 

7

--------------------------------------------------------------------------------


 

Credit Facility and the offering and sale of ILPT Common Shares pursuant to the
ILPT Registration Statement;

 

(g)                                  On or about December 29, 2017, ILPT entered
into the Credit Facility and repaid the SIR Note with borrowings under the
Credit Facility;

 

(h)                                 ILPT initially publicly filed the ILPT
Registration Statement on November 21, 2017 with the Commission, and the ILPT
Registration Statement was declared effective by the Commission on January 11,
2018;

 

(i)                                     The Board of Trustees of SIR approved
the execution and delivery of this Agreement and ratified and approved the
transactions described in this Agreement; and

 

(j)                                    The Board of Trustees of ILPT approved
the execution and delivery of this Agreement and ratified and approved the
transactions described in this Agreement.

 

2.2                               Other Actions.

 

(a)                                 Prior to the Effective Date, the Board of
Trustees of ILPT declared a distribution to SIR, as ILPT’s sole beneficial
owner, payable at the commencement of business on the Effective Date (and prior
to the time SIR ceases to be ILPT’s sole beneficial owner) of all current assets
of the ILPT Group constituting cash or cash equivalents (excluding any cash or
cash equivalents representing Proceeds) or that settle in cash or cash
equivalents (thus excluding, for example, prepaid expenses that are amortized),
subject to all current Liabilities of the ILPT Group (excluding the advance
referred to in Section 2.1(f) or any Liability for repayment of principal under
the Credit Facility or the Assumed Mortgages) that settle in cash or cash
equivalents (thus excluding, for example, prepaid revenues that are amortized,
such as lease payments actually made in advance), all as determined as of the
close of business on the Effective Date in accordance with GAAP applied in a
manner consistent with past practice of SIR and its Subsidiaries and which shall
include interest expense and all items of income and expense that settle in cash
or cash equivalents and that are customarily prorated in transactions involving
sales of properties similar to the ILPT Properties.  Prior to the action of the
Board of Trustees of ILPT described in the prior sentence, the Board of
Directors of each Subsidiary of ILPT declared a distribution to ILPT (or another
Subsidiary of ILPT), as the sole member of such Subsidiary, and each payable
immediately prior to the payment of the distribution from ILPT to SIR described
in this Section 2.2(a) (and otherwise in the order from lowest tier to highest
tier), of such of their respective current assets and current Liabilities as was
required to fully effect such distribution from ILPT to SIR.

 

(b)                                 On the Effective Date, all current assets
and current Liabilities of the ILPT Group that were not the subject of the
distribution described in Section 2.2(a) and that are customarily prorated in
transactions involving sales of properties similar to the ILPT Properties shall
be apportioned as of the close of business on the Effective Date.

 

(c)                                  On the Effective Date, ILPT will enter into
business and property management agreements with The RMR Group LLC (“RMR”) in
the forms previously

 

8

--------------------------------------------------------------------------------


 

approved by the Independent Trustees of ILPT and the Board of Trustees of ILPT,
acting separately.

 

(d)                                 With the execution of this Agreement, SIR
and ILPT will enter into a registration rights agreement in the form previously
approved by the Board of Trustees of ILPT.

 

(e)                                  Promptly following the Effective Date, ILPT
will repay to SIR the advance referred to in Section 2.1(f).

 

SECTION 3                               POST-EFFECTIVE DATE RIGHTS AND COVENANTS

 

3.1                               Cooperation, Exchange of Information,
Retention of Records and Costs of Reporting.

 

(a)                                 Upon reasonable request, SIR (on behalf of
the SIR Group) and ILPT (on behalf of the ILPT Group) will promptly provide, and
will cause their respective Affiliates to promptly provide, the requesting party
with such cooperation and assistance, documents and other information, without
charge, as may be necessary or reasonably helpful in connection with (i) the
consummation of the transactions contemplated by this Agreement and the
preservation for each such party, to the extent reasonably feasible, of the
benefits of this Agreement (including, in the case of ILPT, the economic and
operational benefits of the Contributed Assets, and in the case of SIR, the
economic and operational benefits of the Distributed Assets and the distribution
described in Section 2.2(a)), (ii) each such party’s preparation and filing of
any original or amended Tax Return or of any financial or other report required
to be filed under the Exchange Act or other applicable law, (iii) the conduct of
any audit, appeal, protest or other examination or any judicial or
administrative proceeding involving to any extent Taxes or Tax Returns within
the scope of this Agreement, and (iv) the verification of an amount payable
hereunder to, or receivable hereunder from, any other party.

 

(b)                                 SIR (on behalf of the SIR Group) and ILPT
(on behalf of the ILPT Group) acknowledge and agree that, to the extent any ILPT
Properties are located adjacent to or in the proximity of any SIR Properties, in
order to maintain the economic and operational benefits attributable to the
proximity of such Properties, each shall provide such cooperation and
assistance, without charge, as may be necessary or reasonably helpful with
respect to matters relating to the enjoyment, preservation and maintenance of
all such benefits, including (i) the maintenance and operation of any common
parking or other amenities and facilities, (ii) the provision of any access and
other rights, (iii) compliance with zoning rules and regulations, and
(iv) allowances for minor encroachments across property lines.  Each such party
will make its officers, agents, employees and facilities available on a mutually
convenient basis to facilitate such cooperation.

 

(c)                                  In furtherance of the obligations of each
of SIR and ILPT pursuant to clause (i) of Section 3.1(a), relative to the
economic and operational benefits of the transfers described in Sections
2.1(c) and 2.1(d) and to the economic benefits of the

 

9

--------------------------------------------------------------------------------


 

distribution described in Section 2.2(a) and the proration described in
Section 2.2(b), each of SIR and ILPT will, as needed, act as the agent of the
other in the collection of assets and the payment of Liabilities that belong to
the other.  ILPT will, within sixty (60) days following the Effective Date,
prepare and deliver to SIR a balance sheet and settlement statement reflecting
the current assets and current Liabilities that were the subject of the
distribution paid under Section 2.2(a) and those that were prorated under
Section 2.2(b).  Contemporaneously with the delivery of such balance sheet and
settlement statement, ILPT will remit to SIR any amounts representing current
assets distributed to SIR pursuant to Section 2.2(a) then collected by ILPT on
behalf of SIR together with any amounts owed by ILPT to SIR as a result of the
prorations made under Section 2.2(b) (it being understood, however, that
payments to SIR related to rent (including additional rent) under Leases not
paid as of the Effective Date shall only be made after and to the extent such
rent or additional rent has actually been received by the ILPT Group), net of
any amounts representing current Liabilities distributed to SIR pursuant to
Section 2.2(a) then paid by ILPT on behalf of SIR and any amounts owed to ILPT
from SIR as a result of the prorations made under Section 2.2(b), all as set
forth on such balance sheet and settlement statement.  If, after the netting of
the amounts due to or from the parties on delivery of such balance sheet and
settlement statement as set forth in the preceding sentence, there remains an
amount due to a party as of such date, then the owing party shall promptly remit
such amount to the party owed such amount.  Thereafter, as amounts representing
current assets distributed to SIR pursuant to Section 2.2(a), net of current
Liabilities distributed to SIR pursuant to Section 2.2(a), are received or paid
by the ILPT Group on behalf of SIR, upon demand, but in any event not less often
than monthly, ILPT will remit to SIR the excess (if any) of such amounts
collected over such amounts paid (in each case since the last remittance between
SIR and ILPT), and SIR shall remit to ILPT the deficit (if any) of such amounts
paid over such amounts collected (in each case since the last remittance between
SIR and ILPT).

 

(d)                                 For purposes of preparing the balance sheet
and settlement statement referred to in Section 3.1(c), the following items of
income and expense with respect to the ILPT Properties, determined as of the
close of business on the Effective Date, shall be included in the determination
of current assets and current Liabilities (i) rent and additional rent payable
under any Leases that were not yet paid, (ii) real estate taxes and assessments
payable based on the rates and assessed valuations applicable in the tax year
during which the Effective Date occurs, (iii) electricity, water and other
utility charges payable, (iv) interest expense under the Credit Facility, and
(v) all other items of income and expense as are customarily prorated in sales
transactions involving properties similar to the ILPT Properties.  If any of the
foregoing items cannot be determined as of the date on which the balance sheet
and settlement statement is to be delivered pursuant to Section 2.2(c) due to
the unavailability of information, such items shall be included on the basis of
a good faith estimate by ILPT and adjusted and reconciled as soon as practicable
thereafter.  Any rent or additional rent received by the ILPT Group or the SIR
Group shall be applied to rent and additional rent due in the inverse order of
their due dates, and ILPT shall remit to SIR any such rent or additional rent
attributable to the SIR Group received by the ILPT Group, and SIR shall remit to
ILPT any such rent or additional rent attributable to ILPT Group received by the
SIR Group in accordance with Section 3.1(c).  To the extent rent and additional
rent payable under any Leases are to be paid to SIR as a

 

10

--------------------------------------------------------------------------------


 

result of the distribution to SIR described in Section 2.2(a), SIR shall not
have any right to take any action to collect the same and the ILPT Group shall
use commercially reasonable efforts to do so except that the ILPT Group shall
have no obligation to institute an Action to enforce its rights.

 

(e)                                  Each of SIR and ILPT will retain or cause
to be retained all books, records and other documents within its possession or
control relating to their respective Properties and Related Assets as of the
Effective Date and all Tax Returns, and all books, records, schedules,
workpapers, and other documents relating thereto, which Tax Returns and other
materials are within the scope of this Agreement, until thirty (30) days after
the expiration of the later of (i) all applicable statutes of limitations
(including any waivers or extensions thereof), and (ii) any retention period
required by applicable law or pursuant to any record retention agreement.

 

(f)                                   Each of SIR and ILPT will cooperate to
enforce the ownership limitations in their respective Charters in order to
maintain the ability of each of SIR and ILPT to qualify as a “real estate
investment trust” under Sections 856 through 860 of the Code.

 

3.2                               Restrictions.

 

(a)                                 After the Effective Date, and for so long
thereafter as SIR owns more than 9.8% of the outstanding ILPT Common Shares,
(i) ILPT (together with its Affiliates, but excepting any member of the SIR
Group) will not actually or constructively (within the meaning of
Section 856(d) of the Code, but excepting any constructive attribution from SIR
and its Affiliates (other than members of the ILPT Group)) acquire or own more
than 4.9% of the outstanding securities (by vote or value) of any Entity which
is also a tenant of a member of the SIR Group, (ii) SIR (together with its
Affiliates, but excepting any member of the ILPT Group) will not actually or
constructively (within the meaning of Section 856(d) of the Code, but excepting
any constructive attribution from ILPT and its Affiliates (other than members of
the SIR Group)) acquire or own more than 4.9% of the outstanding securities (by
vote or value) of any Entity which is also a tenant of a member of the ILPT
Group, (iii) SIR will not take (or permit its Affiliates to take) any action
that, in the reasonable judgment of the Board of Trustees of ILPT, might
reasonably be expected to have an adverse impact on the ability of ILPT to
qualify for taxation as a “real estate investment trust” under Sections 856
through 860 of the Code, and (iv) ILPT will not take (or permit its Affiliates
to take) any action that, in the reasonable judgment of the Board of Trustees of
SIR, might reasonably be expected to have an adverse impact on the ability of
SIR to qualify for taxation as a “real estate investment trust” under Sections
856 through 860 of the Code.

 

(b)                                 SIR and ILPT each agree that irreparable
damage would occur if any of its obligations under this Section 3.3 were not
performed in accordance with their terms and that the other party’s remedy at
law for the breach would be inadequate.  Upon any such breach by the other, the
non-breaching party shall be entitled (in addition to any other rights or
remedies it may have at law) to seek an injunction enjoining and restraining
such breaching party from continuing such breach.

 

11

--------------------------------------------------------------------------------

 

SECTION 4                               REPRESENTATIONS

 

Each party hereto represents and warrants to the other that (i) it is duly
authorized to enter into and perform this Agreement and has duly executed and
delivered this Agreement, (ii) the execution, delivery and performance of its
obligations under this Agreement will not conflict with or result in a breach of
or default under or a violation of its Charter, any material Contract to which
it is a party or by which any of its assets or Subsidiaries are bound or any
order, judgment, decree, permit, statute, law, rule or regulation to which it or
any of its Subsidiaries is subject, and (iii) this Agreement constitutes its
valid and binding obligation, enforceable in accordance with its terms, subject
to (A) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement generally of creditors’ rights and remedies,
(B) general principles of equity (regardless of whether considered in a
proceeding at law or in equity), including the discretion of any court of
competent jurisdiction in granting specific performance or other equitable
relief, and (C) an implied duty to take action and make determinations on a
reasonable basis and in good faith.

 

SECTION 5                               INDEMNIFICATION

 

5.1                               Indemnification by SIR.

 

From and after the Effective Date, SIR shall indemnify and hold harmless ILPT,
its Subsidiaries, each of their respective directors, trustees, officers,
employees and agents, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “ILPT Indemnified Parties”) from and
against any and all damages, claims, losses, expenses, costs, obligations and
liabilities, including liabilities for all reasonable attorneys’, accountants’,
and experts’ fees and expenses, including those incurred to enforce the terms of
this Agreement (collectively, “Covered Liabilities”), suffered, directly or
indirectly, by any ILPT Indemnified Party by reason of, or arising out of:

 

(a)                                 any breach of any covenant or agreement of
SIR contained in this Agreement; or

 

(b)                                 any SIR Liabilities.

 

5.2                               Indemnification by ILPT.

 

From and after the Effective Date, ILPT shall indemnify and hold harmless SIR,
its Subsidiaries (other than a member of the ILPT Group), each of their
respective directors, trustees, officers, employees and agents, and each of the
heirs, executors, successors and assigns of any of the foregoing (collectively,
the “SIR Indemnified Parties”) from and against any and all Covered Liabilities
suffered, directly or indirectly, by any SIR Indemnified Party by reason of, or
arising out of:

 

(a)                                 any breach of any covenant or agreement of
ILPT contained in this Agreement; or

 

(b)                                 any ILPT Liabilities.

 

12

--------------------------------------------------------------------------------


 

5.3                               Certain Limitations, etc.

 

The amount of any Covered Liabilities for which indemnification is provided
under this Agreement shall be net of any amounts actually recovered by the
indemnified party from third parties (including amounts actually recovered under
insurance policies) with respect to such Covered Liabilities.  Any indemnifying
party hereunder shall be subrogated to the rights of the indemnified party upon
payment in full of the amount of the relevant indemnifiable loss.  An insurer
who would otherwise be obligated to pay any claim shall not be relieved of the
responsibility with respect thereto or, solely by virtue of the indemnification
provision hereof, have any subrogation rights with respect thereto. If any
indemnified party recovers an amount from a third party in respect of an
indemnifiable loss for which indemnification is provided in this Agreement after
the full amount of such indemnifiable loss has been paid by an indemnifying
party or after an indemnifying party has made a partial payment of such
indemnifiable loss and the amount received from the third party exceeds the
remaining unpaid balance of such indemnifiable loss, then the indemnified party
shall promptly remit to the indemnifying party the excess of (i) the sum of the
amount theretofore paid by such indemnifying party in respect of such
indemnifiable loss plus the net amount received from the third party in respect
thereof after reduction for costs incurred by the indemnified party in
recovering such amounts, less (ii) the full amount of such Covered Liabilities.

 

5.4                               Priority of Section 6.

 

As to the Tax matters addressed in Section 6, including the indemnification for
Taxes and the notice, control and conduct of Tax Contests, the provisions of
Section 6 shall be the exclusive governing provisions.

 

SECTION 6                               TAX MATTERS

 

6.1                               General Responsibility for Taxes.

 

(a)                                 All federal Income Taxes of the SIR Group
shall be borne by, shall be the responsibility of, and shall be paid by the SIR
Group, and all federal Income Taxes of the ILPT Group shall be borne by, shall
be the responsibility of, and shall be paid by the ILPT Group.  For purposes of
federal Income Taxes, items of income, gain, loss, deduction, expenditure, and
credit shall be allocated and apportioned between the SIR Group and the ILPT
Group in the following manner.  Any item relating to the ILPT Properties or the
ILPT Group shall be:  (i) allocated exclusively to the SIR Group if such item is
in respect of a period ending before the Effective Date; (ii) allocated
exclusively to the ILPT Group if such item is in respect of a period commencing
after the Effective Date; and (iii) apportioned, if such item is in respect of a
period that includes the Effective Date, between the SIR Group and the ILPT
Group in a manner consistent with (A) applicable Tax laws (including the
analogous principles of Section 1.1361-5(a)(1)(iii) of the Treasury Regulations
under which the members of ILPT Group would cease to be qualified REIT
subsidiaries of SIR at the close of the Effective Date), (B) the continued
qualification of both SIR and ILPT as real estate investment trusts under the
Code, and (C) commercially reasonable prorations of items between transferors
and transferees of real estate.

 

13

--------------------------------------------------------------------------------


 

(b)                                 For any state or local Income Tax that
follows Section 856(i) of the Code and Section 301.7701-2(c)(2)(i) of the
Treasury Regulations, (i) such state and local Income Taxes of the SIR Group
shall be borne by, shall be the responsibility of, and shall be paid by SIR, and
(ii) such state and local Income Taxes of the ILPT Group shall be borne by,
shall be the responsibility of, and shall be paid by ILPT; for purposes of such
state and local Income Taxes, items of income, gain, loss, deduction,
expenditure, and credit shall be allocated and apportioned between the SIR Group
and the ILPT Group in the same manner as Section 6.1(a).

 

(c)                                  State or local Income Taxes of any member
of the SIR Group that are not covered by Section 6.1(b) shall be borne by, shall
be the responsibility of, and shall be paid by SIR.  State or local Income Taxes
of any member of the ILPT Group that are not covered by Section 6.1(b), without
duplication for Taxes included in current Liabilities distributed to SIR as part
of the distribution in Section 2.2(a) or as part of the proration in
Section 2.2(b), shall be:  (i) allocated exclusively to the SIR Group if such
item is in respect of a portion of a period prior to the Effective Date;
(ii) allocated exclusively to the ILPT Group if such item is in respect of a
portion of a period following the Effective Date; and (iii) allocated under the
apportionment principles of Section 6.1(a)(iii) if such item arises during a
portion of a period including the Effective Date.

 

(d)                                 Other Taxes (other than those included in
ILPT Expenses) of any member of the ILPT Group shall be allocated, but without
duplication for Taxes included in current Liabilities distributed to SIR as part
of the distribution in Section 2.2(a) or as part of the proration in
Section 2.2(b), consistent with the apportionment principles of
Section 6.1(a)(iii), between the SIR Group and the ILPT Group on the basis of
actual transactions, events or activities (including, if applicable, days
elapsed) that give rise to or create liability for such Taxes on or before the
Effective Date (to be borne by, be the responsibility of, and be paid by, the
SIR Group) versus those that give rise to create liability for such Taxes after
the Effective Date (to be borne by, be the responsibility of, and be paid by the
ILPT Group).

 

(e)                                  SIR shall hold the ILPT Group harmless from
and against all Taxes which are to be borne by the SIR Group under this
Section 6.1.  ILPT shall hold the SIR Group harmless from and against all Taxes
which are to be borne by the ILPT Group under this Section 6.1.

 

6.2                               Allocation of Certain Taxes among Taxable
Periods.

 

SIR and ILPT agree that if any member of the ILPT Group is permitted but not
required under any applicable Tax law, including applicable state and local
Income Tax laws, to treat the day before the Effective Date or the Effective
Date as the last day of a taxable period, SIR and ILPT shall cooperate so that
such day will be treated as the last day of a taxable period.

 

6.3                               Filing and Payment Responsibility.

 

(a)                                 Each of SIR (on behalf of the SIR Group) and
ILPT (on behalf of the ILPT Group) shall cause to be prepared and filed such Tax
Returns as the SIR Group and

 

14

--------------------------------------------------------------------------------


 

the ILPT Group, respectively, are required to file with applicable Taxing
Authorities.  Each of SIR (on behalf of the SIR Group) and ILPT (on behalf of
the ILPT Group) agree that, except as required by applicable law or a final
determination resulting from a Tax Contest (defined below) including either
members of the SIR Group or members of the ILPT Group, they will not take
positions in any such Tax Return that are inconsistent with (i) the description
of federal Income Tax consequences in the ILPT Registration Statement or in
SIR’s Current Report on Form 8-K dated January 11, 2018 (the “SIR Filing”) and
(ii) any other Tax Return, whether filed on behalf of the SIR Group or the ILPT
Group, previously or substantially contemporaneously filed with such Tax
Return.  In particular, SIR and ILPT will use all reasonable business efforts to
cooperate with one another in valuing the individual assets comprising the ILPT
Properties and the SIR Properties, to the extent such valuations are necessary
for Tax purposes.

 

(b)                                 To the extent that either of the SIR Group
or the ILPT Group bears responsibility pursuant to Section 6.1 for some or all
of a Tax which is to be paid with a Tax Return for which the other bears
preparation and filing responsibility pursuant to Section 6.3, then (i) the
party bearing responsibility for some or all of such Tax shall have the right to
review and comment upon such Tax Return at least fifteen (15) days before such
Tax Return must be filed, (ii) the party bearing responsibility for some or all
of such Tax shall pay over by wire transfer the amount of such Tax for which it
is responsible to the party filing such Tax Return at least three (3) days
before such Tax Return must be filed, and (iii) the party responsible for
preparing and filing such Tax Return will file such Tax Return on or before its
due date and pay over to the applicable Taxing Authority the amount of Tax due
with such Tax Return.

 

(c)                                  On the Effective Date, ILPT will be a
“qualified REIT subsidiary” of SIR within the meaning of Section 856(i) of the
Code.  ILPT will not cause or permit the filing of any election on Internal
Revenue Service Form 8832 or any other action with respect to any of its
Subsidiaries in respect of any period preceding or including the Effective Date,
such that ILPT’s Subsidiaries through the Effective Date will remain
(i) “disregarded entities” of SIR within the meaning of Section 301.7701-3 of
the Treasury Regulations under Section 7701 of the Code or (ii) “qualified REIT
subsidiaries” of SIR within the meaning of Section 856(i) of the Code.

 

(d)                                 SIR and ILPT shall cooperate to file,
effective two days after the Effective Date, a Code Section 856(l) “taxable REIT
subsidiary” election for SIR’s investment in ILPT after the Effective Date, and
at SIR’s request shall renew and refile such election effective each January 1
thereafter for so long as SIR continues to own more than 9.8% of the outstanding
ILPT Common Shares.

 

(e)                                  SIR and ILPT agree to (i) apply
Section 362(e)(2)(C) of the Code to the Section 351 incorporation transaction
described in the section of the ILPT Registration Statement captioned “Material
United States Federal Income Tax Considerations — Depreciation and Federal
Income Tax Treatment of Leases” and in the section of the SIR Filing captioned
“Material United States Federal Income Tax Considerations — Our Relationship
with ILPT”, (ii) apply and elect comparable provisions of state and local Income
Tax law to the maximum extent possible, and (iii) make appropriate Income Tax
elections to

 

15

--------------------------------------------------------------------------------


 

effect the foregoing, including without limitation SIR timely filing the
statement contemplated by Section 1.362-4(d)(3)(ii)(A) of the Treasury
Regulations with its federal Income Tax return for its taxable year that
includes the Effective Date.

 

6.4                               Refunds and Credits.

 

Any refunds or credits of Taxes shall be for the account of the party bearing
responsibility for such Taxes under Section 6.1.  Each of SIR (on behalf of the
SIR Group) and ILPT (on behalf of the ILPT Group) agrees that if as the result
of any audit adjustment made by any Taxing Authority with respect to a Tax to be
borne by the other party under Section 6.1, any member of the SIR Group or the
ILPT Group, respectively, receives a Tax benefit in the form of a cash refund or
in the form of a credit applicable against Tax liabilities to be borne by such
benefited party under this Section 6, then the benefited party shall notify the
other party of the same within ten (10) days of, as applicable, receiving the
cash refund or filing the Tax Return in which such credit is utilized, and then
pay over immediately to such other party the amount of such Tax refund or
credit.

 

6.5                               Tax Contests.

 

If either SIR (on behalf of the SIR Group) or ILPT (on behalf of the ILPT Group)
becomes aware of any audit, pending or threatened assessment, official inquiry,
examination or proceeding (“Tax Contests”) that could result in an official
determination with respect to Taxes due or payable, the responsibility for any
portion of which may rest with the other party, such party shall promptly so
notify the other party in writing.  The party bearing greater responsibility for
the Taxes contested in a Tax Contest shall bear the costs (including attorneys’
and accountants’ fees, but excluding the contested Taxes) of such Tax Contest,
and shall control and conduct such Tax Contest in a reasonable manner after
consulting in good faith with the other party.  The other party shall supply the
party controlling the Tax Contest with such powers of attorney and assistance as
may be reasonably requested.  The responsibility for any additional liability
for Taxes resulting from a Tax Contest shall be allocated and apportioned
between the SIR Group and the ILPT Group in accordance with Section 6.1.  Except
to the extent in conflict with the provisions of this Section 6, the provisions
of Section 5.3 shall be applicable to Tax Contests.

 

SECTION 7                               MISCELLANEOUS

 

7.1                               Arbitration.  Any disputes, claims or
controversies between the parties (i) arising out of or relating to this
Agreement, or (ii) brought by or on behalf of any shareholder of any party or a
direct or indirect parent of a party (which, for purposes of this Section 7.1,
shall mean any shareholder of record or any beneficial owner of shares of any
party, or any former shareholder of record or beneficial owner of shares of any
party), either on his, her or its own behalf, on behalf of any party or on
behalf of any series or class of shares of any party or shareholders of any
party against any party or any member, trustee, officer, director, manager
(including RMR or its successor), agent or employee of any party, including any
disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance, application or enforcement of this Agreement,
including this arbitration provision, or, to the maximum extent permitted by
Maryland law, the declaration of trust, articles of incorporation or bylaws of

 

16

--------------------------------------------------------------------------------


 

any party hereto (all of which are referred to as “Disputes”), or relating in
any way to such a Dispute or Disputes shall, on the demand of any party to such
Dispute or Disputes, be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as those Rules may be
modified in this Section 7.1.  For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of any party and class actions by a holder of
equity interests of SIR or ILPT against those individuals or entities and any
party.  For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.  For purposes of this
Section 7.1, the term “party” shall include any direct or indirect parent of a
party.

 

There shall be three (3) arbitrators.  If there are only two (2) parties to the
Dispute, each party shall select one (1) arbitrator within fifteen (15) days
after receipt by respondent of a copy of the demand for arbitration.  The
arbitrators may be affiliated or interested persons of the parties.  If there
are more than two (2) parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand, shall each select, by the vote of a
majority of the claimants or the respondents, as the case may be, one
(1) arbitrator within fifteen (15) days after receipt of the demand for
arbitration.  The arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be.  If either a claimant (or all
claimants) or a respondent (or all respondents) fail(s) to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request AAA to provide a list of three (3) proposed arbitrators in accordance
with the Rules (each of whom shall be neutral, impartial and unaffiliated with
any party) and the party (or parties) that failed to timely appoint an
arbitrator shall have ten (10) days from the date AAA provides the list to
select one (1) of the three (3) arbitrators proposed by AAA.  If the party (or
parties) fail(s) to select the second (2nd) arbitrator by that time, the party
(or parties) who have appointed the first (1st) arbitrator shall then have ten
(10) days to select one (1) of the three (3) arbitrators proposed by AAA to be
the second (2nd) arbitrator; and, if he/they should fail to select the second
(2nd) arbitrator by such time, AAA shall select, within fifteen (15) days
thereafter, one (1) of the three (3) arbitrators it had proposed as the second
(2nd) arbitrator.  The two (2) arbitrators so appointed shall jointly appoint
the third (3rd) and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within fifteen (15) days of the appointment of the
second (2nd) arbitrator.  If the third (3rd) arbitrator has not been appointed
within the time limit specified herein, then AAA shall provide a list of
proposed arbitrators in accordance with the Rules, and the arbitrator shall be
appointed by AAA in accordance with a listing, striking and ranking procedure,
with each party having a limited number of strikes, excluding strikes for cause.

 

The place of arbitration shall be Boston, Massachusetts unless otherwise agreed
by the parties.

 

There shall be only limited documentary discovery of documents directly related
to the issues in dispute, as may be ordered by the arbitrators.  For the
avoidance of doubt, it is intended that there shall be no depositions and no
other discovery other than limited documentary discovery as described in the
preceding sentence.

 

In rendering an award or decision (an “Arbitration Award”), the arbitrators
shall be required to follow the laws of the State of Maryland without regard to
principles of conflicts of

 

17

--------------------------------------------------------------------------------


 

law.  Any arbitration proceedings or Arbitration Award and the validity, effect,
and interpretation of this Section 7.1 shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  An Arbitration Award shall be in writing
and shall state the findings of fact and conclusions of law on which it is
based.  Any monetary Arbitration Award shall be made and payable in U.S. dollars
free of any tax, deduction or offset.  Subject to an appeal in accordance with
the procedure set forth below, each party against which an Arbitration Award
assesses a monetary obligation shall pay that obligation on or before the
thirtieth (30th) day following the date of such Arbitration Award or such other
date as such Arbitration Award may provide.

 

Except to the extent expressly provided by this Agreement or as otherwise agreed
by the parties, to the maximum extent permitted by Maryland law, each party
involved in a Dispute shall bear its own costs and expenses (including
attorneys’ fees), and the arbitrators shall not render an Arbitration Award that
would include shifting of any such costs or expenses (including attorneys’ fees)
or, in a derivative case or class action, award any portion of a party’s
Arbitration Award to the claimant or the claimant’s attorneys.  Each party (or,
if there are more than two (2) parties to the Dispute, all claimants, on the one
hand, and all respondents, on the other hand, respectively) shall bear the costs
and expenses of its (or their) selected arbitrator and the parties (or, if there
are more than two (2) parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand) shall equally bear the costs and
expenses of the third (3rd) appointed arbitrator.

 

Notwithstanding any language to the contrary in this Agreement, any Arbitration
Award, including but not limited to any interim Arbitration Award, may be
appealed pursuant to the AAA’s Optional Appellate Arbitration Rules (“Appellate
Rules”).  An Arbitration Award shall not be considered final until after the
time for filing the notice of appeal pursuant to the Appellate Rules has
expired.  Appeals must be initiated within thirty (30) days of receipt of an
Arbitration Award by filing a notice of appeal with any AAA office.  Following
the appeal process, the decision rendered by the appeal tribunal may be entered
in any court having jurisdiction thereof.  For the avoidance of doubt, and
despite any contrary provision of the Appellate Rules, the above paragraph
relating to costs and expenses shall apply to any appeal pursuant to this
Section 7.1 and the appeal tribunal shall not render an Arbitration Award that
would include shifting of any costs or expenses (including attorneys’ fees) of
any party.

 

Following the expiration of the time for filing the notice of appeal, or the
conclusion of the appeal process set forth in this Section 7.1, an Arbitration
Award shall be final and binding upon the parties thereto and shall be the sole
and exclusive remedy between those parties relating to the Dispute, including
any claims, counterclaims, issues or accounting presented to the arbitrators. 
Judgment upon an Arbitration Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
Arbitration Award made, except for actions relating to enforcement of this
Section 7.1 or any arbitral award issued hereunder, and except for actions
seeking interim or other provisional relief in aid of arbitration proceedings in
any court of competent jurisdiction.

 

This Section 7.1 is intended to benefit and be enforceable by the parties, their
respective shareholders, members, direct and indirect parents, trustees,
directors, officers, managers

 

18

--------------------------------------------------------------------------------


 

(including The RMR Group Inc. and RMR), agents or employees of any party and
their respective successors and assigns and shall be binding on the parties and
their respective shareholders, as applicable, and be in addition to, and not in
substitution for, any other rights to indemnification or contribution that such
individuals or entities may have by contract or otherwise.

 

7.2                               Notices.

 

(a)                                 Any and all notices, demands, consents,
approvals, offers, elections and other communications required or permitted
under this Agreement shall be deemed adequately given if in writing and the same
shall be delivered either in hand, or by telecopy or by Federal Express or
similar expedited commercial carrier, addressed to the recipient of the notice,
and with all freight charges prepaid (if by Federal Express or similar carrier).

 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

(c)                                  All such notices shall be addressed:

 

If to SIR, to:

 

Select Income REIT

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts  02458

Attn:  President
Telecopy no:  (617) 796-8320

 

If to ILPT, to:

 

Industrial Logistics Properties Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts  02458

Attn:  President
Telecopy no:  (617) 219-1489

 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successors and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address up to two other
addresses within the United States of America.

 

19

--------------------------------------------------------------------------------


 

7.3                               Waivers, etc.

 

No provision of this Agreement may be waived except by a written instrument
signed by the party waiving compliance.  No waiver by any party hereto of any of
the requirements hereof or of any of such party’s rights hereunder shall release
the other parties from full performance of their remaining obligations stated
herein.  No failure to exercise or delay in exercising on the part of any party
hereto any right, power or privilege of such party shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege by such party.  This Agreement may not be
amended, nor shall any waiver, change, modification, consent or discharge be
effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

7.4                               Assignment; Successors and Assigns; Third
Party Beneficiaries.

 

This Agreement and all rights and obligations hereunder shall not be assignable
by any party without the written consent of the other parties, except to a
successor to such party by merger or consolidation or an assignee of
substantially all of the assets of such party.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  This Agreement is not intended and shall not
be construed to create any rights in or to be enforceable in any part by any
other Person.

 

7.5                               Severability.

 

If any provision of this Agreement shall be held or deemed to be, or shall in
fact be, invalid, inoperative or unenforceable as applied to any particular case
in any jurisdiction or jurisdictions, or in all jurisdictions or in all cases,
because of the conflict of any provision with any constitution or statute or
rule of public policy or for any other reason, such circumstance shall not have
the effect of rendering the provision or provisions in question invalid,
inoperative or unenforceable in any other jurisdiction or in any other case or
circumstance or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to the extent that such other provisions
are not themselves actually in conflict with such constitution, statute or
rule of public policy, but this Agreement shall be reformed and construed in any
such jurisdiction or case as if such invalid, inoperative or unenforceable
provision had never been contained herein and such provision reformed so that it
would be valid, operative and enforceable to the maximum extent permitted in
such jurisdiction or in such case.

 

7.6                               Counterparts, etc.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  This Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and shall supersede and take
the place of any other instruments purporting to be an agreement of the parties
hereto relating to the subject matter hereof.  This Agreement may not be amended
or modified in any respect other than by the written agreement of all of the
parties hereto.

 

20

--------------------------------------------------------------------------------


 

7.7                               Governing Law.

 

This Agreement shall be interpreted, construed, applied and enforced in
accordance with the laws of the State of Maryland applicable to contracts
between residents of the State of Maryland which are to be performed entirely
within the State of Maryland.

 

7.8                               Section and Other Headings; Interpretation.

 

The headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement. 
The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; and Section, subsection and Schedule
references are to this Agreement, unless otherwise specified.  The words
“including” and “include” shall be deemed to be followed by the words “without
limitation.”

 

7.9                               Exculpation.

 

(a)                                 THE DECLARATION OF TRUST OF SIR, A COPY OF
WHICH, TOGETHER WITH ALL AMENDMENTS, IS DULY FILED IN THE OFFICE OF THE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND PROVIDES THAT
THE NAME SELECT INCOME REIT REFERS TO THE TRUSTEES OF SIR COLLECTIVELY AS
TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY.  NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF SIR SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR
SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SIR.  ALL PERSONS OR
ENTITIES DEALING WITH SIR, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SIR FOR
THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

(b)                                 THE DECLARATION OF TRUST OF ILPT, A COPY OF
WHICH, TOGETHER WITH ALL AMENDMENTS, IS DULY FILED IN THE OFFICE OF THE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND PROVIDES THAT
THE NAME INDUSTRIAL LOGISTICS PROPERTIES TRUST REFERS TO THE TRUSTEES OF ILPT
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY.  NO TRUSTEE,
OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF ILPT SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, ILPT. 
ALL PERSONS OR ENTITIES DEALING WITH ILPT, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF ILPT FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

INDUSTRIAL LOGISTICS PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ Richard W. Siedel, Jr.

 

 

Name: Richard W. Siedel, Jr.

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

SELECT INCOME REIT

 

 

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

Name: John C. Popeo

 

 

Title: Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1(c)(i)

 

DISTRIBUTING OWNERS

 

Distributing Owner

 

Property

 

SIR Subsidiary

Alpha BT LLC

 

91-209 Kuhela Street, Honolulu, HI

 

Kuhela Street LLC

Hawaii MMGD LLC

 

91-150 Hanua Street, Honolulu, HI

 

Hanua Street LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(d)(i)

 

CONTRIBUTED ENTITIES

 

Contributed Entity

 

Property Address

Alpha BT LLC

 

91-222 Olai Street, Kapolei, HI

Hawaii MMGD LLC

 

91-080 Hanua Street, Kapolei, HI

 

 

91-083 Hanua Street, Kapolei, HI

 

 

91-087 Hanua Street, Kapolei, HI

 

 

91-091 Hanua Street, Kapolei, HI

 

 

91-255 Hanua Street, Kapolei, HI

 

 

91-265 Hanua Street, Kapolei, HI

 

 

91-300 Hanua Street, Kapolei, HI

 

 

91-141 Kalaeloa Boulevard, Kapolei, HI

 

 

91-185 Kalaeloa Boulevard, Kapolei, HI

 

 

91-202 Kalaeloa Boulevard, Kapolei, HI

 

 

91-220 Kalaeloa Boulevard, Kapolei, HI

 

 

91-241 Kalaeloa Boulevard, Kapolei, HI

 

 

91-210 Kauhi Street, Kapolei, HI

 

 

91-238 Kauhi Street, Kapolei, HI

 

 

91-252 Kauhi Street, Kapolei, HI

 

 

91-329 Kauhi Street, Kapolei, HI

 

 

91-349 Kauhi Street, Kapolei, HI

 

 

91-399 Kauhi Street, Kapolei, HI

 

 

91-027 Kaomi Loop, Kapolei, HI

 

 

91-064 Kaomi Loop, Kapolei, HI

 

 

91-086 Kaomi Loop, Kapolei, HI

 

 

91-102 Kaomi Loop, Kapolei, HI

 

 

91-110 Kaomi Loop, Kapolei, HI

 

 

91-250 Komohana Street, Kapolei, HI

 

 

91-400 Komohana Street, Kapolei, HI

 

 

91-410 Komohana Street, Kapolei, HI

 

 

91-416 Komohana Street, Kapolei, HI

 

 

91-119 Olai Street, Kapolei, HI

 

 

91-171 Olai Street, Kapolei, HI

 

 

91-174 Olai Street, Kapolei, HI

 

 

91-175 Olai Street, Kapolei, HI

 

 

91-210 Olai Street, Kapolei, HI

 

 

91-218 Olai Street, Kapolei, HI

 

 

91-259 Olai Street, Kapolei, HI

 

 

Texaco Easement

 

 

Tesaro 967 Easement

 

 

AES HI Easement

 

 

Other Easements & Lots

Hawaii Phoenix Properties LLC

 

91-150 Kaomi Loop, Kapolei, HI

Higgins Properties LLC

 

94-240 Pupuole Street, Waipahu, HI

 

 

525 N. King Street, Honolulu, HI

 

 

80 Sand Island Access Road, Honolulu, HI

LTMAC Properties LLC

 

1052 Ahua Street, Honolulu, HI

 

--------------------------------------------------------------------------------


 

 

 

1055 Ahua Street, Honolulu, HI

 

 

1000 Mapunapuna Street, Honolulu, HI

 

 

1024 Mapunapuna Street, Honolulu, HI

 

 

1030 Mapunapuna Street, Honolulu, HI

 

 

1045 Mapunapuna Street, Honolulu, HI

 

 

1122 Mapunapuna Street, Honolulu, HI

 

 

2810 Paa Street, Honolulu, HI

 

 

2828 Paa Street, Honolulu, HI

 

 

2833 Paa Street, Honolulu, HI

 

 

2833 Paa Street #2, Honolulu, HI

 

 

2850 Paa Street, Honolulu, HI

 

 

2875 Paa Street, Honolulu, HI

 

 

2879 Paa Street, Honolulu, HI

 

 

2886 Paa Street, Honolulu, HI

Masters Properties LLC

 

669 Ahua Street, Honolulu, HI

 

 

673 Ahua Street, Honolulu, HI

 

 

819 Ahua Street, Honolulu, HI

 

 

905 Ahua Street, Honolulu, HI

 

 

918 Ahua Street, Honolulu, HI

 

 

944 Ahua Street, Honolulu, HI

 

 

2812 Awaawaloa Street, Honolulu, HI

 

 

2831 Awaawaloa Street, Honolulu, HI

 

 

2857 Awaawaloa Street, Honolulu, HI

 

 

2827 Kaihikapu Street, Honolulu, HI

 

 

2831 Kaihikapu Street, Honolulu, HI

 

 

2106 Kaliawa Street, Honolulu, HI

 

 

2122 Kaliawa Street, Honolulu, HI

 

 

2808 Kam Highway, Honolulu, HI

 

 

1024 Kikowaena Place, Honolulu, HI

 

 

1050 Kikowaena Place, Honolulu, HI

 

 

1062 Kikowaena Place, Honolulu, HI

 

 

2804 Kilihau Street, Honolulu, HI

 

 

2814 Kilihau Street, Honolulu, HI

 

 

2815 Kilihau Street, Honolulu, HI

 

 

2821 Kilihau Street, Honolulu, HI

 

 

2829 Kilihau Street, Honolulu, HI

 

 

692 Mapunapuna Street, Honolulu, HI

 

 

733 Mapunapuna Street, Honolulu, HI

 

 

789 Mapunapuna Street, Honolulu, HI

 

 

812 Mapunapuna Street, Honolulu, HI

 

 

949 Mapunapuna Street, Honolulu, HI

 

 

2969 Mapunapuna Street, Honolulu, HI

 

 

2830 Mokumoa Street, Honolulu, HI

 

 

2839 Mokumoa Street, Honolulu, HI

 

 

2840 Mokumoa Street, Honolulu, HI

 

 

2850 Mokumoa Street, Honolulu, HI

 

 

2861 Mokumoa Street, Honolulu, HI

 

 

2810 Pukoloa Street, Honolulu, HI

 

 

2819 Pukoloa Street, Honolulu, HI

 

 

2829 Pukoloa Street, Honolulu, HI

 

--------------------------------------------------------------------------------


 

 

 

2841 Pukoloa Street, Honolulu, HI

 

 

140 Puuhale Road, Honolulu, HI

 

 

151 Puuhale Road, Honolulu, HI

 

 

204 Sand Island Access Road, Honolulu, HI

 

 

2635 Waiwai Loop A, Honolulu, HI

 

 

2635 Waiwai Loop B, Honolulu, HI

Orville Properties LLC

 

228 Mohonua Place, Honolulu, HI

 

 

2264 Pahounui Drive, Honolulu, HI

 

 

2276 Pahounui Drive, Honolulu, HI

 

 

2308 Pahounui Drive, Honolulu, HI

 

 

2344 Pahounui Drive, Honolulu, HI

 

 

120 Sand Island Access Road, Honolulu, HI

 

 

214 Sand Island Access Road, Honolulu, HI

 

 

238 Sand Island Access Road, Honolulu, HI

RFRI Properties LLC

 

848 Ala Lilikoi Boulevard A, Honolulu, HI

 

 

846 Ala Lilikoi Boulevard B, Honolulu, HI

Robin 1 Properties LLC

 

609 Ahua Street, Honolulu, HI

 

 

645 Ahua Street, Honolulu, HI

 

 

659 Ahua Street, Honolulu, HI

 

 

2135 Auiki Street, Honolulu, HI

 

 

2816 Awaawaloa Street, Honolulu, HI

 

 

2829 Awaawaloa Street, Honolulu, HI

 

 

2836 Awaawaloa Street, Honolulu, HI

 

 

2847 Awaawaloa Street, Honolulu, HI

 

 

2815 Kaihikapu Street, Honolulu, HI

 

 

2849 Kaihikapu Street, Honolulu, HI

 

 

2915 Kaihikapu Street, Honolulu, HI

 

 

2760 Kam Highway, Honolulu, HI

 

 

619 Mapunapuna Street, Honolulu, HI

 

 

675 Mapunapuna Street, Honolulu, HI

 

 

212 Mohonua Place, Honolulu, HI

 

 

218 Mohonua Place, Honolulu, HI

 

 

148 Mokauea Street, Honolulu, HI

 

 

2250 Pahounui Drive, Honolulu, HI

 

 

158 Sand Island Access Road, Honolulu, HI

 

 

180 Sand Island Access Road, Honolulu, HI

SIR Albany LLC

 

55 Commerce Avenue, Albany, NY

SIR Ankeny LLC

 

5500 SE Delaware Avenue, Ankeny, IA

SIR Asheville LLC

 

628 Patton Avenue, Asheville, NC

SIR Baton Rouge LLC

 

17200 Manchac Park Lane, Baton Rouge, LA

SIR Bemidji LLC

 

2401 Cram Avenue SE, Bemidji, MN

SIR Brookfield LLC

 

110 Stanbury Industrial Drive, Brookfield, MO

SIR Burlington LLC

 

309 Dulty’s Lane, Burlington, NJ

SIR Chesterfield LLC

 

1901 Meadowville Technology Parkway, Chester, VA

SIR Chillicothe LLC

 

1415 Industrial Drive, Chillicothe, OH

SIR Denver LLC

 

13400 East 39th Avenue, Denver, CO

 

 

3800 Wheeling Street, Denver, CO

SIR Fernley LLC

 

2375 East Newlands Road, Fernley, NV

SIR Fort Smith LLC

 

4501 Industrial Drive, Fort Smith, AR

SIR Harvey LLC

 

1230 West 171st Street, Harvey, IL

 

--------------------------------------------------------------------------------


 

SIR ID Colorado Springs LLC

 

955 Aeroplaza Drive

 

 

Colorado Springs, CO

SIR Kalamazoo LLC

 

3800 Midlink Drive, Kalamazoo, MI

SIR Lafayette LLC

 

209 South Bud Street, Lafayette, LA

SIR Lincoln LLC

 

1415 West Commerce Way, Lincoln, NE

SIR McAlester LLC

 

2820 State Highway 31, McAlester, OK

SIR Minot LLC

 

3900 NE 6th Street, Minot, ND

SIR Murfreesboro LLC

 

2020 Joe B. Jackson Parkway, Murfreesboro, TN

SIR North East LLC

 

4000 Principio Parkway, North East, MD

SIR Obetz LLC

 

5300 Centerpoint Pkwy, Groveport, OH

SIR Orange Township LLC

 

200 Orange Point Drive, Lewis Center, OH

SIR Pocatello LLC

 

7121 South Fifth Avenue, Pocatello, ID

SIR Pueblo LLC

 

150 Greenhorn Drive, Pueblo, CO

SIR Rock Hill LLC

 

996 Paragon Way, Rock Hill, SC

SIR Rockford (American) LLC

 

5156 American Road, Rockford, IL

SIR Salt Lake City LLC

 

1095 South 4800 West, Salt Lake City, UT

SIR South Point LLC

 

301 Commerce Drive

 

 

South Point, OH

SIR Spartanburg LLC

 

510 John Dodd Road, Spartanburg, SC

Tanaka Properties LLC

 

1926 Auiki Street, Honolulu, HI

 

 

2020 Auiki Street, Honolulu, HI

 

 

2110 Auiki Street, Honolulu, HI

 

 

2127 Auiki Street, Honolulu, HI

 

 

2144 Auiki Street, Honolulu, HI

 

 

1931 Kahai Street, Honolulu, HI

 

 

2001 Kahai Street, Honolulu, HI

 

 

2019 Kahai Street, Honolulu, HI

 

 

2103 Kaliawa Street, Honolulu, HI

 

 

2139 Kaliawa Street, Honolulu, HI

 

 

2140 Kaliawa Street, Honolulu, HI

 

 

120 Mokauea Street, Honolulu, HI

 

 

120B Mokauea Street, Honolulu, HI

 

 

142 Mokauea Street, Honolulu, HI

 

 

106 Puuhale Road, Honolulu, HI

 

 

113 Puuhale Road, Honolulu, HI

 

 

125 Puuhale Road, Honolulu, HI

 

 

125B Puuhale Road, Honolulu, HI

 

 

150 Puuhale Road, Honolulu, HI

 

 

207 Puuhale Road, Honolulu, HI

 

 

215 Puuhale Road, Honolulu, HI

 

 

220 Puuhale Road, Honolulu, HI

 

 

165 Sand Island Access Road, Honolulu, HI

 

 

179 Sand Island Access Road, Honolulu, HI

 

 

197 Sand Island Access Road, Honolulu, HI

 

 

231 Sand Island Access Road, Honolulu, HI

 

 

231B Sand Island Access Road, Honolulu, HI

TedCal Properties LLC

 

1330 Pali Highway, Honolulu, HI

 

 

1360 Pali Highway, Honolulu, HI

 

 

33 S. Vineyard Boulevard, Honolulu, HI

 

--------------------------------------------------------------------------------


 

TSM Properties LLC

 

660 Ahua Street, Honolulu, HI

 

 

685 Ahua Street, Honolulu, HI

 

 

697 Ahua Street, Honolulu, HI

 

 

702 Ahua Street, Honolulu, HI

 

 

709 Ahua Street, Honolulu, HI

 

 

719 Ahua Street, Honolulu, HI

 

 

729 Ahua Street, Honolulu, HI

 

 

739 Ahua Street, Honolulu, HI

 

 

761 Ahua Street, Honolulu, HI

 

 

803 Ahua Street, Honolulu, HI

 

 

808 Ahua Street, Honolulu, HI

 

 

850 Ahua Street, Honolulu, HI

 

 

855 Ahua Street, Honolulu, HI

 

 

865 Ahua Street, Honolulu, HI

 

 

889 Ahua Street, Honolulu, HI

 

 

2846-A Awaawaloa Street, Honolulu, HI

 

 

2850 Awaawaloa Street, Honolulu, HI

 

 

2864 Awaawaloa Street, Honolulu, HI

 

 

2806 Kaihikapu Street, Honolulu, HI

 

 

2809 Kaihikapu Street, Honolulu, HI

 

 

2826 Kaihikapu Street, Honolulu, HI

 

 

2844 Kaihikapu Street, Honolulu, HI

 

 

2855 Kaihikapu Street, Honolulu, HI.

 

 

2858 Kaihikapu Street, Honolulu, HI

 

 

2868 Kaihikapu Street, Honolulu, HI

 

 

2906 Kaihikapu Street, Honolulu, HI

 

 

2908 Kaihikapu Street, Honolulu, HI

 

 

2928 Kaihikapu Street — A, Honolulu, HI

 

 

2928 Kaihikapu Street — B, Honolulu, HI

 

 

2833 Kilihau Street, Honolulu, HI

 

 

2838 Kilihau Street, Honolulu, HI

 

 

2839 Kilihau Street, Honolulu, HI

 

 

673 Mapunapuna Street, Honolulu, HI

 

 

704 Mapunapuna Street, Honolulu, HI

 

 

766 Mapunapuna Street, Honolulu, HI

 

 

770 Mapunapuna Street, Honolulu, HI

 

 

822 Mapunapuna Street, Honolulu, HI

 

 

830 Mapunapuna Street, Honolulu, HI

 

 

841 Mapunapuna Street, Honolulu, HI

 

 

842 Mapunapuna Street, Honolulu, HI

 

 

852 Mapunapuna Street, Honolulu, HI

 

 

2819 Mokumoa Street — A, Honolulu, HI

 

 

2819 Mokumoa Street — B, Honolulu, HI

 

 

2869 Mokumoa Street, Honolulu, HI

 

 

2879 Mokumoa Street, Honolulu, HI

 

 

2889 Mokumoa Street, Honolulu, HI

 

 

2927 Mokumoa Street, Honolulu, HI

 

 

2965 Mokumoa Street, Honolulu, HI

 

 

659 Puuloa Road, Honolulu, HI

 

 

667 Puuloa Road, Honolulu, HI

 

--------------------------------------------------------------------------------


 

 

 

679 Puuloa Road, Honolulu, HI

 

 

759 Puuloa Road, Honolulu, HI

Z&A Properties LLC

 

960 Ahua Street, Honolulu, HI

 

 

970 Ahua Street, Honolulu, HI

 

 

1001 Ahua Street, Honolulu, HI

 

 

1027 Kikowaena Place, Honolulu, HI

 

 

1038 Kikowaena Place, Honolulu, HI

 

 

1150 Kikowaena Place, Honolulu, HI

 

 

930 Mapunapuna Street, Honolulu, HI

 

 

950 Mapunapuna Street, Honolulu, HI

 

 

960 Mapunapuna Street, Honolulu, HI

 

 

2864 Mokumoa Street, Honolulu, HI

 

 

2960 Mokumoa Street, Honolulu, HI

 

 

2970 Mokumoa Street, Honolulu, HI

 

 

2855 Pukoloa Street, Honolulu, HI

 

 

2865 Pukoloa Street, Honolulu, HI

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(d)(ii)

 

CONTRIBUTED PROPERTIES

 

ILPT Subsidiary

 

Property Address

ILPT Avon LLC

 

32150 Just Imagine Drive, Avon, OH

ILPT Florida LLC

 

2100 NW 82nd Avenue, Miami, FL

ILPT Mahwah LLC

 

725 Darlington Avenue, Mahwah, NJ

ILPT Newton Iowa LLC

 

2300 North 33rd Avenue, Newton IA

ILPT TN LLC

 

4836 Hickory Hill Road, Memphis, TN

ILPT Tower LLC

 

2 Tower Drive, Wallingford, CT

ILPT Trails Road LLC

 

951 Trails Road, Eldridge, IA

ILPT Virginia LLC

 

181 Battaile Drive, Winchester, VA

ILPT Windsor LLC

 

235 Great Pond Drive, Windsor, CT

 

--------------------------------------------------------------------------------
